Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 5, 6, 7, 8 & 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 4, line 1 is “the assembly” referring back to a frame assembly or a retaining assembly?  For purposes of examination frame assembly was interpreted in claim 4.
Claims 5, 6, 7, 8 & 9 are rejected by virtue of depending from claim 4. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 11 & 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper (US 9,371,685).
	Cooper discloses a locking mechanism comprising:
a frame assembly 1, 13;
one channel member 13 with a body 19 extending in a longitudinal direction;
a guided channel 24 formed by one channel member adapted to accept a tine of a lifting device; and
a retaining assembly 33 operative to retain a tine of a lifting device to a frame assembly.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Cooper in view of Mayers (US 3,809,264).
	Cooper discloses a guide channel with a top wall and a bottom wall and does not disclose a top wall and a tapered bottom wall that has a first width proximate a front side of one channel member and second width less than a first with proximate a back side of one channel member.
	Mayers discloses a guided channel (indicated generally as 33 in FIG. 1) has a top wall and a tapered bottom wall (see FIG. 5 reproduced below) that has a first width proximate a front side of one channel member and second width less than a first with proximate a back side of one channel member.
[AltContent: textbox (Top wall)]

[AltContent: textbox (Tapered bottom wall)]
    PNG
    media_image1.png
    64
    233
    media_image1.png
    Greyscale



	Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Cooper to include top wall and a tapered bottom wall that has a first width proximate a front side of one channel member and second width less than a first with proximate a back side of one channel member, as taught by Mayers, such that the frame assembly can receive typically longitudinally tapered lift forks therein and to permit the same to be easily withdrawn upon detachment.
Claim(s) 3 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Cooper in view of Benson (US 7,597,526).
	Cooper does not disclose a side of a retaining assembly extends beyond one side of a tine of a lifting device. Benson discloses that a side 130, 131 (FIGS. 1 & 3) of a retaining assembly extends beyond one side of a tine of a lifting device. Benson discloses “bolts” 130 which inherently include a widened, head-like formation at one end to prevent completely sliding through an aperture. FIG. 1 discloses just such a feature. Thus, the “head” of bolt 130 could be considered a side extending beyond a side of a tine. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Cooper to include a side of a retaining assembly extends beyond one side of a tine of a lifting device, as taught by Benson, such that a handling device is anchored to the tines of a lifting device to help prevent the moving apparatus  from sliding of the tines.
Claim(s) 5, 6 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Burr (US 3,207,085).
	Cooper does not disclose a retaining assembly that-
bounds a portion of a tine when in an engaged position;
extends behind a tine when in an engaged position; and
is intermediate a tine when in an accepting position.
Burr discloses a retaining assembly 76 that-
bounds a portion of a tine T, F (FIG. 3) when in an engaged position (figs. 1, 3);
extends behind a tine F (FIG. 3) when in an engaged position; and
is intermediate a tine T when in an accepting position via pivot 82.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Cooper to include a retaining assembly that bounds a portion of a tine when in an engaged position, extends behind a tine when in an engaged position, and is intermediate a tine when in an accepting position, as taught by Burr, such that forklift trucks which are common place can be used to move fork-attached apparatus which are not as commonplace such as rail yards where switching rail cars is otherwise difficult due to equipment availability.
Claim(s) 8 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Burr and further in view of Dix (US 5,433,493) which discloses a biasing member 92, e.g. springs, operative to move a retaining assembly 80 between accepting and engaged positions. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Cooper to include a biasing member, e.g. spring, as taught by Dix, such that a retaining assembly is self-locking, and/or having a constant contact angle with the underside of the lifting member.
Claim(s) 13, 14, 15, 16, 17, 18, 19 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Dix which discloses a step of changing a distance of a biasing member 92 with respect to a frame. Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Cooper to include a step of changing a distance of a biasing member 92 with respect to a frame, as taught by Dix, such that a retaining assembly is self-locking, and/or having a constant contact angle with the underside of the lifting member.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY W ADAMS/Primary Examiner, Art Unit